EXHIBIT 10.12.3

THIRD AMENDMENT

SPECTRA ENERGY CORP

2007 LONG-TERM INCENTIVE PLAN

THIS THIRD AMENDMENT is made this 6th day of December, 2010, by Spectra Energy
Corp, a Delaware corporation (the “Company”), and amends the Spectra Energy Corp
2007 Long-Term Incentive Plan originally adopted by the Company and effective as
of December 18, 2006 (the “Plan”), and amended from time to time thereafter, in
order to comply with the document requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).

The Plan is hereby amended effective as of January 1, 2009, as follows:

1. A new Section 2(hh) is added to the Plan, as follows:

2(hh) “Separation From Service” means a Participants’ separation from service
within the meaning of section 409A of the Code.

2. Section 9.2 of the Plan is amended by deleting the last sentence thereof and
replacing it with the following new sentence:

Payment of Performance Awards shall be made not later than sixty (60) days
following the end of the performance period, unless the applicable Performance
Award provides otherwise.

3. Section 10.2 of the Plan is amended by addition of the following new sentence
to the end thereof:

Payment of Phantom Stock shall be made not later than sixty (60) days following
the vesting date, unless the applicable Phantom Stock Award provides otherwise.

4. Section 14.2 of the Plan is deleted in its entirety and replaced with the
following new Section 14.2:

14.2. Termination of Service. The Award Agreements may include provisions
describing the treatment of an Award in the event of the retirement, disability,
death or Separation From Service, such as provisions relating to the vesting,
exercisability, acceleration, forfeiture or cancellation of the Award in these
circumstances, including any such provisions as may be appropriate for Incentive
Stock Options as described in Section 6.6(b) hereof.

5. Section 14.3 of the Plan is deleted in its entirety and replaced with the
following new Section 14.3:

14.3. Forfeiture Events. The Committee may specify in an Award Agreement that
the Participant’s rights, payments and benefits with



--------------------------------------------------------------------------------

respect to an Award shall be subject to reduction, cancellation, forfeiture or
recoupment upon the occurrence of certain specified events, in addition to any
otherwise applicable vesting or performance conditions of an Award. Such events
shall include, but shall not be limited to, Separation From Service for cause,
violation of material Corporation or Subsidiary policies, breach of
noncompetition, confidentiality or other restrictive covenants that may apply to
the Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Corporation or any Subsidiary.

6. Section 15.14 of the Plan is amended to add the following new sentence to the
end thereof:

To the extent any terms of the Plan or Award Agreements are ambiguous, such
terms shall be interpreted as necessary to comply with section 409A of the Code.

As amended hereby, the Plan is hereby ratified and confirmed and shall remain in
full force and effect.

IN WITNESS WHEREOF, the Company has adopted and executed this Third Amendment on
this 7th day of December, 2010, to be effective as of January 1, 2009.

 

SPECTRA ENERGY CORP

By:

  /s/    Dorothy M. Ables        

Name:

  Dorothy M. Ables

Title:

  Chief Administrative Officer